DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-14, and 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6, 10, and 19 of U.S. Patent No. 10,721,477 (hereinafter “patent ‘477”) in view of Aaron et al. (US 2016/0335754 A1 – hereinafter “Aaron”). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims independent claims state, “second visual quality level for the re-constructed video content,” whereas patent ‘447’s independent claims state, “wherein the overall visual quality score indicates an overall level of visual quality associated with streamed video content.”  It would be obvious to one skilled in the art at the time of filing that the re-constructed content could be streamed since encoding and compression are necessary for real-time delivery of video content (Aaron ¶4).    
Instant Application
U.S. Patent No. 10,721,477
1. A computer-implemented method assessing visual quality of re-constructed video content, the method comprising: 

computing a first visual quality score indicating a first visual quality level for re- constructed video content based on a first set of values for a first set of features and a first model that associates the first set of values with the first visual quality score; 











and determining an overall visual quality score for the re-constructed video content based on the first visual quality score and a second visual quality score indicating a second visual quality level for the re-constructed video content.
1. A computer-implemented method, comprising: 


computing a first visual quality score indicating a first visual quality level for re-constructed video content based on a first set of values for a first set of features and a first model that associates the first set of values with the first visual quality score, 



and determining an overall visual quality score for the re-constructed video content based on the first visual quality score and the second visual quality score, wherein the overall visual quality score indicates an overall level of visual quality associated with streamed video content.
Claims 2 and 13
Claim 1
Claims 3 and 14
Claim 1
Claims 4 and 15
Claim 4
Claims 5 and 16

Claims 6 and 17
Claim 2
Claims 7 and 18
Claim 3
Claims 8 and 19
Claim 4
Claim 9
Claim 6
Claims 12
Claim 10
Claims 20
Claim 19

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bovik (US 2018/0286032 A1 – hereinafter “Bovik”) in view of Aaron et al. (US 2016/0335754 A1 – hereinafter “Aaron”).
Claim 1:
Bovik discloses a computer-implemented method assessing visual quality of re-constructed video content, the method comprising: 
computing a first visual quality score indicating a first visual quality level (¶5 discloses a “first score as a result of performing the first quality assessment”) for(¶1 discloses “the image or video”) based on a first set of values (¶1 discloses “first quality assessed”) for a first set of features (¶34 discloses “the image or video includes “intentional” distortion, such as an intentional process (e.g., compression, scaling up, scaling down, resizing, interpolation, color transformation, color demosaicing, etc.) being performed on the image/video that that results in distortion.”; ¶35 discloses “Such distortion may include blurring, noise, packet loss, etc.”; ¶50 discloses other types of temporal distortion such as “defocus, motion blur, noise, camera shake” and “distortion from motion estimation or compensation”; ¶74 discloses “score or measurement reflects the quality (e.g., lack of distortion) of the image or video”) and  that associates the first set of values with the first visual quality score (¶1 discloses “using a no-reference quality assessment algorithm; ¶74 discloses “score or measurement reflects the quality (e.g., lack of distortion) of the image or video”); and 
determining an overall visual quality score (¶62 discloses “Conditional models that model the total quality measurement”) for the quality score (¶1 discloses “first quality assessed”) and a second visual quality score indicating a second visual quality level (¶1 discloses “later quality assessed”) for the re-(¶1 discloses “assessing the quality of images or videos using a two-stage quality assessment”; ¶63 discloses “reference quality assessment algorithm and the no-reference quality assessment algorithm”).
Bovik discloses all of the subject matter as described above except for specifically teaching “re-constructed” and “a first model.”  However, Aaron in the same field of endeavor teaches “re-constructed” (¶¶51-52 discloses “reconstructed video clips”) and “a first model” (Abstract discloses “a perceptual quality model”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Bovik and Aaron before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to assessing the quality of perceptual quality models using a two-stage quality assessment.  This motivation for the combination of Bovik and Aaron is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  In this combination of references, each element merely performs the same function as it does separately.
Claims 2 and 13:
The combination of Bovik and Aaron discloses the computer-implemented method of claim 1, wherein the first model is generated via a first machine learning algorithm (Bovik ¶70 discloses a “machine learning algorithm”).
Claim 9:
The combination of Bovik and Aaron discloses the computer-implemented method of claim 1, wherein the first set of features includes at least one temporal feature (Bovik ¶35 discloses “Such distortion may include blurring, noise, packet loss, etc.”; where, blurring is a temporal feature;) and at least one spatial feature (Bovik ¶50 discloses “distortion from upscaling, distortion from downscaling,”; where scaling is a spatial feature).
Claim 12:
Bovik discloses one or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of (¶¶23-25) …
The combination of Bovik and Aaron discloses the remaining elements recited in claim 12 for at
least the reasons discussed in claim 1 above.
Claim 19:
The combination of Bovik and Aaron discloses the one or more non-transitory computer-readable storage media of claim 12, wherein the first set of features includes a plurality of temporal features, and each temporal feature included in the plurality of temporal features is associated with a different scale (Bovik ¶35 discloses “"intentional" distortion, such as an intentional process (e.g., compression, scaling up, scaling down, resizing, interpolation, color transformation, color demosaicing, etc.) being performed on the image/video that that results in distortion.”; ¶¶50, 55).
Claim 20:
Bovik discloses a system, comprising: one or more memories storing instructions; and one or more processors that are coupled to the one or more memories and, when executing the instructions, are configured to (¶¶23-25) …
The combination of Bovik and Aaron discloses the remaining elements recited in claim 20 for at
least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 3-8, 10-11, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
There is prior art considered pertinent to the applicant’s disclosure and made part of the record.  This prior art is not relied upon for prior art rejection(s).  This prior art is listed on the PTO-892 form.  This prior art is an article that was contributed to by the one inventor of the instant application that discusses Video Multimethod Assessment Fusion (VMAF).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666